[Cite as Exum v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-5993.]



                                                       Court of Claims of Ohio
                                                                                 The Ohio Judicial Center
                                                                         65 South Front Street, Third Floor
                                                                                    Columbus, OH 43215
                                                                          614.387.9800 or 1.800.824.8263
                                                                                     www.cco.state.oh.us



MATTHEW EXUM,                                                     Case No. 2008-09589

       Plaintiff,

       v.                                                         Judge Alan C. Travis
                                                                  Magistrate Anderson M. Renick

OHIO DEPARTMENT OF
REHABILITATION AND CORRECTION,

       Defendant.                                                 JUDGMENT ENTRY


        {¶1} This case is sua sponte assigned to Judge Alan C. Travis to conduct all
proceedings necessary for decision in this matter.
        {¶2} On August 22, 2011, the magistrate issued a decision recommending
judgment for defendant. On September 14, 2011, the court issued an entry granting
plaintiff’s motion for an extension of time to file objections to the magistrate's decision
on or before October 20, 2011.
        {¶3} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).” No objections were filed.
        {¶4} The court determines that there is no error of law or other defect evident on
the face of the magistrate’s decision.             Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.


                                                 _____________________________________
Case No. 2008-09589                   -2-                                ENTRY

                                     ALAN C. TRAVIS
                                     Judge

cc:
Richard F. Swope                       Stephanie D. Pestello-Sharf
6480 East Main Street, Suite 102       Assistant Attorney General
Reynoldsburg, Ohio 43068               150 East Gay Street, 18th Floor
                                       Columbus, Ohio 43215-3130




Filed October 31, 2011
To S.C. reporter November 18, 2011